Order filed December 8, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00750-CV
                                ____________

                       BRENDA FRANCOIS, Appellant

                                        V.

   LARRY CAMPBELL, PENSKE TRUCK LEASING CO., LP, HEARST
      COMMUNICATIONS, INC., AND THE HEARST CORPORATION,
                            Appellees


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-11129


                                     ORDER
      The notice of appeal in this case was filed November 3, 2020. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On November 12, 2020, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.

      Appellant is ordered to demonstrate to this court that she has made
arrangements to pay for the clerk’s record on or before December 23, 2020. See
Tex. R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed.
See Tex. R. App. P. 37.3(b).
                                 PER CURIAM
Panel Consists of Justices Bourliot, Zimmerer, and Spain.